                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JEFFREY VOGELSBERG,

                             Plaintiff,
        v.
                                                                         ORDER
 YOUNG KIM, CHERYL WATERS, SATINDER
 DHANOA, BRENDA BREDLOW, STEPHANIE
                                                                      17-cv-596-jdp
 WEBSTER, MELISSA BENNET, TENZIN ENDERS,
 JAMES MATTHEWS, CORRECT CARE SOLUTIONS,
 and DANE COUNTY,

                             Defendants.


       The court has received a letter from someone who identifies himself as a prisoner at

Waupun Correctional Institution (WCI), where plaintiff Jeffrey Vogelsberg is housed. See

Dkt. 129. The prisoner says that Vogelsberg asked him to contact the court because Vogelsberg

was sent to the hospital for heart surgery and “there is no time table for his return.” He asks

the court to extend Vogelsberg’s December 18 deadline for filing a response to defendants’

motions for summary judgment.

       Court staff contacted WCI, which confirmed that Vogelsberg is currently at the prison.

The Department of Corrections inmate locator shows that he left the prison on December 12

and returned on December 13.

       It has now been more than seven months since defendants filed their summary

judgment motions. I have given Vogelsberg multiple extensions to respond, including a

three-month extension from September to December because Vogelsberg represented to the

court in September that he would be undergoing heart valve surgery a few weeks later. See Dkt.

115. Apparently, that surgery did not occur when Vogelsberg said it would (suggesting that he
didn’t require such a lengthy extension of time), yet he never informed the court of the change.

I informed Vogelsberg in September that I would not grant any additional extensions of time,

id. at 2, so he should have planned accordingly once he became aware that his surgery had been

pushed back. In any event, if Vogelsberg left for the hospital on December 12, that was only a

few days before his deadline, so he should have been nearly finished drafting his response.

       I will extend Vogelsberg’s deadline by one week to December 24, 2019. If Vogelsberg

is unable to complete his response materials by then, he should submit whatever he has

completed at that time, along with an explanation (and any relevant evidence) showing why

he wasn’t able to complete it on time. After reviewing Vogelsberg’s response, I will decide

whether to ask him to supplement the response.



                                           ORDER

       IT IS ORDERED that plaintiff Jeffrey Vogelsberg’s response to defendants’ motions for

summary judgment is EXTENDED to December 24, 2019. After reviewing the response, I will

either set a reply deadline for defendants or ask Vogelsberg for more information.

       Entered December 17, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
